Citation Nr: 0705686	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-01 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for status post L5-S1 discectomy.  

2.  Entitlement to an initial rating in excess of 10 percent 
for left-sided sciatica.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
December 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
Specifically, in a January 2004 rating decision, service 
connection was granted for the veteran's low back condition 
(status post L5-S1 discectomy) and a 10 percent rating was 
assigned, effective from the date following the veteran's 
discharge from service - December 4, 2003.  In May 2006, the 
10 percent rating was increased to 20 percent, also from the 
date following discharge from service.  Service connection 
was also granted for left-sided sciatica and a 10 percent 
rating was assigned from the date following discharge.  

In January 2007, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  

At the hearing, the veteran indicated that he wished to 
withdraw the issue of entitlement to service connection for a 
right knee disorder.  Accordingly, this claim is not 
currently in appellate status before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant. 38 U.S.C.A. 
§§ 5102 and 5103.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  See Charles (John) v. Principi, 16 
Vet. App. 370 (2002).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In this case, as to the issues before the Board, it does not 
appear that VA has specifically provided the veteran with 
notice of the allocation of burdens of obtaining evidence, 
and otherwise complied with the VCAA's duty to inform 
provisions.  While the veteran was provided with discussion 
of VCAA laws and regulations in the November 2004 statement 
of the case (SOC), it is not believed that this is adequate 
notification to the veteran.  The Board will address this 
issue on remand.

In reviewing the file, the Board concludes that additional 
notice to the veteran would be beneficial.  In this regard, 
the Board notes that the VA did not provide a letter to the 
claimant discussing which portion of any necessary 
information or evidence is to be provided by the claimant and 
which portion, if any, the VA will attempt to obtain on 
behalf of the claimant.  A regulatory provision that 
permitted the Board to provide such notice, 38 C.F.R. § 
19.9(a)(2)(ii) (2002), was recently invalidated by the U.S. 
Court of Appeals for the Federal Circuit (Court of Appeals). 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The evidence of record includes VA treatment records dated 
through February 2007.  The most recent entry includes refill 
of his pain medications.  The veteran contends that his low 
back disorder and sciatica have worsened since the most 
recent VA examination in March 2005.  Records dated 
subsequent to that evaluation do include references to 
reinjury to the back in August 2005.  The records include 
notation that back surgery is an option that the veteran 
should consider.  

At the January 2007 video conference hearing, the veteran 
stated that he relied on his medications on a daily basis to 
help him tolerate the back pain that he experienced.  He also 
said that he was considering undergoing back surgery as he 
did not like medications for such long period of time.  He 
also reported numbness in his left lower extremity which 
caused him to walk with a limp.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

It is the Board's conclusion that in addition to VCAA 
inadequacies, additional medical evidence is necessary in 
this case.  Accordingly, to ensure full compliance with due 
process requirements and to obtain additional evidentiary 
evidence, the case is REMANDED to the RO for the following 
development:

1.  The AMC must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the AMC 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
veteran should include a statement as to 
the information and evidence necessary to 
substantiate the claim and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.  The AMC must 
also review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
and any other applicable legal precedent.

2.  The AMC should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the veteran's 
response to the additional notice.  With 
any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  Schedule the veteran for a VA spine 
examination(s) to address the current severity of 
his lumbar spine and left-sided sciatica 
conditions.  All clinical and special test findings 
should be clearly reported, and pertinent 
orthopedic and neurological findings should be 
reported to allow for application of all applicable 
rating criteria for these disabilities.  The 
examination of the lumbosacral spine and sciatica 
of the left low extremity should include range of 
motion studies.  With regard to range of motion 
testing, the examiner should report at what point 
(in degrees) that pain is elicited as well as 
whether there is any other functional loss due to 
weakened movement, excess fatigability or 
incoordination.  The examiner should report any 
specific information as to the frequency and 
duration of incapacitating episodes in the past 12 
months, and a description of all neurologic 
manifestations (e.g., radiating pain into an 
extremity).  The examiner should also specifically 
state if ankylosis and muscle spasm are present.  
All opinions and conclusions expressed must be 
supported by a complete rationale in a report.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

4.  The AMC should review any additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.  If 
the benefits sought on appeal remain 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given 
the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


